DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The currently pending claims are the amendment filed May 11, 2020. Claims 26, 28-42, 44, and 45 remain pending in the application. Claims 27 and 43 have been cancelled. 
The claims filed with the Response After Final Action on August 17, 2020 were not entered. See Advisory Action mailed August 27, 2020. 

Response to Arguments
Applicant’s arguments, see pages 2-4 of Pre-Appeal Conference Request filed October 15, 2020, with respect to the rejections of claims 26, 28-30, 32-42, 44, and 45 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/001149), as detailed below.

Claim Objections
Claim 26 is objected to because there is lack of antecedent basis for “the tip of the needle” in line 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-30, 32, 34-42, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/0011149). 

Regarding claim 26, Knutsson teaches an IV catheter system (Figure 4) comprising: a catheter hub (catheter hub 100) including a tubular catheter (tubular catheter 101) having a lumen and being attached to a catheter hub body (catheter hub body 102) at its proximal end (Figure 1), the catheter hub body including a catheter hub cavity (catheter hub cavity 103) in fluid communication with the lumen of the tubular catheter (“the lumen of the catheter 101 is in fluid communication with a catheter hub cavity 103” [Page 5, line 17]); a needle hub (needle hub 200) including a needle (needle 201) extending distally from a needle hub body (Figure 2), said needle having a needle bulge (bulge 204); a needle shield (needle shield 300) comprising at least one resilient arm (arms 301) extending distally from a base plate (base plate 302), said base plate having a through hole for receiving the needle there through (“The base plate 302 is provided with a centrally arranged through hole, such that the needle 200 may run freely therein.” [Page 6, line 28]); wherein the needle hub is arranged in the catheter hub, such that the needle is slidingly arranged through the lumen of said catheter, such that the needle may be withdrawn proximally from the catheter hub (“the needle hub is arranged in the catheter hub, 
Knutsson fails to explicitly teach the needle having a high friction surface part at its distal end zone, the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions, and the high friction surface part being applied at least partly on the needle bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone, the high friction surface part being applied at least partly on the needle bulge (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally 
Modified Knutsson in view of Sharp fails to explicitly teach the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions. McKinnon teaches an intravenous needle (needle 10) useable with a needle shield (“provide a needle feature 30 that is compatible with a needle tip shield” [0019]), the needle having a needle bulge (crimped portion 10) including opposing flattened sides (formed by recessed surfaces 50 and 52 of anvils 40 and 42 [0017]; Figure 2A) that are circumferentially interposed by outwardly extending protrusions (alternating features 30; Figures 2A-2B; “alternating feature is oriented at approximately 90.degree. to an adjacent alternating feature” [0019]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to be formed of opposing flattened sides and outwardly extending protrusions based on the teachings of McKinnon to provide a needle bulge that does not require adding additional material to the needle and that preserves the flow efficiency through the lumen of the needle (McKinnon [0017-0018]). 

Regarding claim 28, modified Knutsson teaches the IV catheter system of 26. Modified Knutsson fails to explicitly teach the high friction surface part covers the needle bulge. Sharp teaches a needle (cannula 10) having a high friction surface part (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to 

Regarding claim 29, modified Knutsson teaches the IV catheter system of claim 26, further comprising a connector (connector 104), said connector extending laterally from the catheter hub body (Figure 1), located distally of a proximal portion of the catheter hub cavity (Figure 1).

Regarding claim 30, modified Knutsson teaches the IV catheter system of claim 26, further comprising a valve (septum 106), said valve having a through hole for receiving the needle there through (Figure 4), wherein the valve is located between a distal catheter hub cavity and a proximal catheter hub cavity (Figure 1).

Regarding claim 32, modified Knutsson teaches the IV catheter system of claim 29, wherein the IV catheter system is a closed IV catheter system (Figure 1), wherein the connector is a tube connector (tube connector 104) in direct fluid connection with the distal catheter hub cavity (Figure 1), wherein the tube connector may be connected to a tube (tube 105; Figure 1); and a valve that is a septum (septum 106), proximal of the distal catheter hub cavity and distal of the proximal catheter hub cavity (Figure 1), wherein a septum through-hole 

Regarding claim 34, modified Knutsson teaches the IV catheter system of claim 26, wherein the catheter hub body includes a polycarbonate or a copolymer of polycarbonate and polyester (“The catheter hub body 102 is preferably made through injection molding, and then of a rigid plastic material suitable for injection molding and connection and interaction with other parts of the system. Such a suitable material is polycarbonate or a copolymer of polycarbonate and polyester.” [Page 5, line 20]).

Regarding claim 35, modified Knutsson teaches the IV catheter system of claim 26, further comprising a valve made of silicone or rubber (“the septum 106 is preferably of a suitable rubber material or silicone.” [Page 5, line 34]).

Regarding claim 36, modified Knutsson teaches the IV catheter system of claim 26, wherein a proximal end of the catheter hub body cooperates with a distal end of the needle hub body in the assembled state (“the needle hub body 202 of the needle hub 200 may cooperate with the catheter hub body 102 of the catheter hub 100” [Page 6, line 14]; Figure 4).

Regarding claim 37, modified Knutsson teaches the IV catheter system of claim 26, wherein a distal connective flange (distal connective flange 203) of the needle hub body cooperates with an outer proximal surface of the catheter hub body in a retaining manner (“The distal connective flange 203 may then house the distal end of the catheter body 102 of the catheter hub 100. This connection may be a snap fit.” [Page 6, line 17]; Figure 4).



Regarding claim 39, modified Knutsson teaches the IV catheter system of claim 26, wherein a periphery of the base plate is provided with at least one resilient tongue (tongues 303; Figure 3), which in turn cooperates with the catheter hub body (“In the assembled state within the end cavity 107, the tongues 303 are somewhat compressed, to exercise a force on the inner walls of the catheter hub 100. The needle shield 300 is thereby held therein” [Page 7, line 21]).

Regarding claim 40, modified Knutsson teaches the IV catheter system of claim 26, further comprising tongues (tongues 303; Figure 3) evenly distributed along the periphery of the base plate (“A plurality of tongues 303 may be evenly spread at a periphery of the base plate 302” [Page 7, line 28]).

Regarding claim 41, modified Knutsson teaches the IV catheter system of claim 26, wherein the needle shield is a monolithic plastic body (“The needle shield 300 is a monolithic or homogenous injection molded needle shielding 300, made of a molded plastic material” [Page 8, line 32]), wherein a plastic material of the needle shield is selected from the group consisting of POM, PBTP, PMMA, ABS, SAN, ASA, PS, SB, LCP, PA, PSU, PEI, PC, PPO, or PPO/SB ([Page 9, lines 8-14]).

needle hub (needle hub 200), said needle hub comprising: a needle (needle 201) extending distally from a needle hub body (needle hub body 202; Figure 2), said needle having a needle bulge (bulge 204). 
Knutsson fails to explicitly teach said needle having a high friction surface part at its distal end zone, the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions, and the high friction surface part being applied at least partly on the needle bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone, the high friction surface part being applied at least partly on the needle bulge (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally extending, integrally formed projections 34 are disposed on the section 16.” [Col 4, line 66 – Col 5, line 4]; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to include a high friction surface part applied to the surface of the needle bulge based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from a needle shield after use as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 
Modified Knutsson in view of Sharp fails to explicitly teach the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions. McKinnon teaches an intravenous needle (needle 10) useable with a needle shield (“provide a needle feature 30 that is compatible with a needle tip shield” [0019]), the needle having a needle bulge (crimped portion 10) including opposing flattened sides (formed by recessed surfaces 50 and 52 of anvils 40 and 42 [0017]; Figure 2A) that are circumferentially interposed by outwardly extending protrusions (alternating features 30; Figures 2A-2B; “alternating feature is oriented at approximately 90.degree. to an adjacent alternating feature” 

Regarding claim 44, modified Knutsson teaches the needle hub of claim 42. Modified Knutsson fails to explicitly teach the high friction surface part covers the needle bulge. Sharp teaches a needle (cannula 10) having a high friction surface part (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally extending, integrally formed projections 34 are disposed on the section 16.” [Col 4, line 66 – Col 5, line 4]; Figure 1) that covers a needle bulge (increased diameter section 16; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the needle bulge of Knutsson to have a high friction surface part that covers the needle bulge based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from a needle shield after use as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 

Regarding claim 45, Knutsson teaches a shielded needle system (Figure 4), comprising: a needle hub (needle hub 200) including a needle (needle 201) extending distally from a needle hub body (needle hub body 202; Figure 4), said needle having a needle bulge (bulge 204); and a needle shield (needle shield 300); said needle shield including at least one resilient arm (arms 302) extending distally from a base plate (base plate 302), said base plate through hole for receiving the needle therethrough (“The base plate 302 is provided with a centrally arranged through hole, such that the needle 200 may run freely therein.” [Page 6, line 28]); and wherein the needle shield is located between the needle bulge and a distal side of the needle hub body (Figure 4).
Knutsson fails to explicitly teach said needle having a high friction surface part at its distal end zone, the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions, and the high friction surface part being applied at least partly on the needle bulge. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) and a high friction surface part at its distal end zone, the high friction surface part being applied at least partly on the needle bulge (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16 to afford such increased friction. Preferably, however, a plurality of discrete laterally extending, integrally formed projections 34 are disposed on the section 16.” [Col 4, line 66 – Col 5, line 4]; Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to include a high friction surface part applied to the surface of the needle bulge based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield after use as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 
Modified Knutsson in view of Sharp fails to explicitly teach the needle bulge including opposing flattened sides that are circumferentially interposed by outwardly extending protrusions. McKinnon teaches an intravenous needle (needle 10) useable with a needle shield (“provide a needle feature 30 that is compatible with a needle tip shield” [0019]), the needle having a needle bulge (crimped portion 10) including opposing flattened sides (formed by recessed surfaces 50 and 52 of anvils 40 and 42 [0017]; Figure 2A) that are circumferentially interposed by outwardly extending protrusions (alternating features 30; Figures 2A-2B; . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/001149) ) as applied in claim 29 above, and further in view of McKinnon et al. (US 2013/0090607), hereinafter McKinnon 2013.
Regarding claim 31, modified Knutsson teaches the IV catheter system of claim 29. Modified Knutsson fails to explicitly teach the IV catheter system is an open IV catheter system, wherein the connector is an open connector in direct contact with a valve such that the connector, the proximal catheter hub cavity, and the distal catheter hub cavity are in fluid communication when the needle has been withdrawn from said valve. McKinnon 2013 teaches an open IV catheter system (Figures 2 and 4), wherein a connector (port 50) is an open connector in direct contact with a valve (valve 70; Figure 2) such that the connector, a proximal catheter hub cavity, and a distal catheter hub cavity are in fluid communication when the needle has been withdrawn from said valve (Figure 5; “As shown in FIG. 5, during an initial flushing procedure or for infusion through the port 50, fluid 110 can flow from the port 50 into the proximal lumen chamber 64. As fluid enters the proximal lumen chamber 64, the pressure within that chamber increases, opening the valve 70. As the valve 70 opens, fluid 110 can flow into the distal lumen chamber 62 and continue toward the patient” [0045]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art . 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (WO 2013/187827) in view of Sharp et al. (USPN 6394979) in further view of McKinnon et al. (US 2011/001149) as applied in claim 26 above and further in view of Crawford et al. (USPN 5558651). 
Regarding claim 33, modified Knutsson teaches the IV catheter system of claim 26. Modified Knutsson fails to explicitly teach the high friction surface part is a section of a metal alloy of a needle shaft of the needle, wherein the high friction surface part is made rough through processes, and includes at least one of sandblasting, etching (chemical process), erosion, electron beam surface treatment, plasma treatment, electrical discharge machining, coating, and laser texturing. Sharp teaches a needle (cannula 10) having a needle bulge (increased diameter section 16) covered by high friction surface part made through processes including electrical discharge machining and coating (“A coating or surface treatment, for example, an EDM (Electrical Discharge Machining) finish, can be applied to section 16” [Col 4, line 66 – Col 5, line 4]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle bulge of Knutsson to include a high friction surface part applied to the surface of the needle bulge through a process of electrical discharge machining and/or coating based on the teachings of Sharp because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield in the released state as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]). 
Modified Knutsson fails to explicitly teach the high friction surface part is a section of a metal alloy of a needle shaft of the needle made rough through processes. Crawford teaches a  a high friction surface part (roughened surface 24) that is a section of a metal alloy of a needle shaft of the needle (“The needle 12, preferably made of metal such as medical grade stainless steel” [Col 4, line 27]), wherein the high friction surface part is made rough through processes (“the roughened surface 24…has a coarse metallic surface” [Col 5, line 1]) such as sandblasting (“the tip is shown as a roughened surface such as by sandblasting or knurling.” [Col 4, line 55]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Knutsson to be formed of a metal alloy based on the teachings of Crawford to ensure that the needle is made of a medical grade material that is capable of having a sharpened tip sufficient for puncturing the tissues of a patient (Crawford [Col 4, line 27]) and to further modify the high-friction surface part applied to the needle bulge of Knutsson as modified by Sharp to be a section of the metal alloy made rough through processes based on the teachings of Crawford to assist in securing a tip of the needle within the needle shield in the released state (Crawford [Col 4, line 64]) because the combination of a bulge and a high friction surface part is more effective to increase the resistance to withdrawal of the needle from the needle shield in the released state as opposed to a needle bulge alone (Sharp [Col 4, line 61 – Col 5, line 11]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783